Holmes, J.,
dissenting. I do not believe that this case should be disposed of through the process of dismissal on the basis of having been “improvidently allowed.” Although the court of appeals was correct in determining that the defendant had not been afforded due process in his charged parole violation, there was incorrect language in the decision of the court of appeals which stated that it was unlawful for an order of probation to contain mandatory periodic drug testing of the probationer unless the drug testing is related to *230the crime for which the defendant was convicted. This incorrect statement of the law cries out for correction.
The appealing prosecutor in this case, and apparently prosecutors throughout Ohio, wish this court to state, for purposes of clarifying the law on the subject, that a probation order may contain mandatory periodic drug testing provisions that must be carried out by the probationer. I agree with the prosecutors that it is important to Ohio’s criminal justice system to have this determination made by this court, and I would have done so in an opinion in this matter rather than dismissing the appeal as being improvidently allowed.
Moyer, C.J., and Wright, J., concur in the foregoing dissenting opinion.